Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of appellants to due process under the Fourteenth Amendment of the Constitution of the United States were violated. (1) Appellants Ryan, Williams and Graham claimed that their rights were violated by the admission into evidence of tape recorded conversations between said appellants and an accomplice, recorded by the accomplice without appellants’ consent, by means of a recording machine concealed on the person of the accomplice; (2) appellant Johnson claimed that his rights were violated by the admission into evidence of a tape recorded telephone conversation between said appellant and an accomplice, recorded with the consent of the accomplice but without the consent of said appellant. The Court of Appeals held that appellants’ constitutional rights had not been violated. [See 13 N Y 2d 1105.]